Exhibit 10.87

 

September 24, 2004

 

 

NewCorp Resources Electric Cooperative, Inc.

500 West Wall, Suite 400

Midland, Texas 79701

Attn:  Lee D. Atkins

Telecopy No.:  (432) 684-0333

 

Re:                               Promissory Note dated September 10, 2003 in
the aggregate principal amount of $14,168,715.04 executed by NewCorp Resources
Electric Cooperative, Inc.  (“Borrower”) in favor of Beal Savings Bank (as
assignee of Beal Bank, S.S.B.) (the ‘Lender”) (such promissory note as amended
by that certain amendment letter dated as of September 9, 2004 between Borrower
and the Lender, the “Note”).  All capitalized terms used herein, unless
otherwise defined herein, shall have the same meaning as in the Note.

 

Ladies and Gentlemen:

 

Borrower has requested that the Lender agree to amend clause (h) of Section 1 of
the Note to read in its entirety as follows:

 

(h)                                 “Final Maturity Date” shall mean October 29,
2004.

 

The Lender agrees to the foregoing requested amendment on the terms and
conditions set forth in this letter (the “Amendment Letter”).

 

In order to induce the Lender to agree to this Amendment Letter, Borrower agrees
that:

 

(a)                                  Except as expressly set forth herein, this
Amendment Letter shall not be deemed to be an amendment or waiver of the terms
and provisions of any of the Loan Documents nor a waiver of any Event of
Default;

 

(b)                                 Except as expressly modified by this
Amendment Letter, the terms and provisions of the Note and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect;

 

(c)                                  The Note and the other Loan Documents
continue to be legal, valid, binding and enforceable in accordance with their
respective terms; and

 

(d)                                 Each reference in any Loan Document to the
Note is hereby amended to mean the Note as amended by this Amendment Letter.

 

Borrower also represents and warrants to the Lender that the following
statements are true, correct and complete: (a) no Event of Default has occurred
and is continuing and (b) the representations and warranties set forth in the
Loan Documents are true and correct on and as of the date hereof with the same
effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date.

 

THIS AMENDMENT LETTER EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT-MATTER HEREOF AND SUPERSEDES  ANY  AND  ALL 
PRIOR   COMMITMENTS,  AGREEMENTS,  REPRESENTATIONS

 

1

--------------------------------------------------------------------------------


 

AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT LETTER,
AND MAY NOT NE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  This Amendment
Letter shall be governed by and construed in accordance with the laws of the
State of Texas and the applicable laws of the United States of America.  This
Amendment Letter may be executed in one or more counterparts and on telecopy
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same agreement.

 

 

Very truly yours,

 

 

 

BEAL SAVINGS BANK (as assignee of Beal Bank, S.S.B)

 

 

 

 

 

By:

/s/ Molly Curl

 

 

 

Molly Curl

 

 

Chief Financial Officer

 

 

 

 

Accepted to and agreed to

 

As of September 29th, 2004

 

 

 

 

 

BORROWER

 

 

 

NEWCORP RESOURCES ELECTRIC
COOPERATIVE, INC.

 

 

 

 

 

By:

/s/  Lee D. Atkins

 

 

 

Lee D. Atkins

 

 

Secretary and Treasurer

 

 

2

--------------------------------------------------------------------------------